


Exhibit 10.5

 

SECOND LIEN SECURITY AGREEMENT

 

Dated May 31, 2007

 

From

 

The Grantors referred to herein

 

as Grantors

 

To

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

 

 

Page

 

 

 

SECTION 1. Grant of Security

 

2

 

 

 

SECTION 2. Security for Obligations

 

5

 

 

 

SECTION 3. Second Priority Nature of Liens

 

5

 

 

 

SECTION 4. Grantors Remain Liable

 

5

 

 

 

SECTION 5. Delivery and Control of Security Collateral and Chattel Paper

 

5

 

 

 

SECTION 6. Maintaining the Collateral Account; Pledged Deposit Accounts

 

6

 

 

 

SECTION 7. Investing of Amounts in the Collateral Account

 

6

 

 

 

SECTION 8. Release of Amounts

 

6

 

 

 

SECTION 9. Representations and Warranties

 

7

 

 

 

SECTION 10. Further Assurances

 

9

 

 

 

SECTION 11. As to Equipment and Inventory

 

10

 

 

 

SECTION 12. Insurance

 

10

 

 

 

SECTION 13. Post-Closing Changes

 

10

 

 

 

SECTION 14. As to Intellectual Property Collateral

 

11

 

 

 

SECTION 15. Commercial Tort Claims

 

12

 

 

 

SECTION 16. Transfers and Other Liens

 

12

 

 

 

SECTION 17. Collateral Agent Appointed Attorney in Fact

 

12

 

 

 

SECTION 18. Collateral Agent May Perform

 

13

 

 

 

SECTION 19. The Collateral Agent’s Duties

 

13

 

 

 

SECTION 20. As to Receivables and Security Collateral

 

13

 

 

 

SECTION 21. Remedies

 

13

 

 

 

SECTION 22. Indemnity and Expenses

 

15

 

 

 

SECTION 23. Amendments; Waivers; Additional Grantors; Etc.

 

15

 

ii

--------------------------------------------------------------------------------


 

SECTION 24. Notices, Etc.

 

16

 

 

 

SECTION 25. Continuing Security Interest; Transfers under the Indenture

 

16

 

 

 

SECTION 26. Release; Termination

 

16

 

 

 

SECTION 27. Execution in Counterparts

 

17

 

 

 

SECTION 28. Intercreditor Agreement

 

17

 

 

 

SECTION 29. Governing Law

 

17

 

Schedules

 

Schedule I

 

-

 

Investment Property

Schedule II

 

-

 

Pledged Deposit Accounts

Schedule III

 

-

 

[Intentionally Omitted]

Schedule IV

 

-

 

Intellectual Property

Schedule V

 

-

 

Commercial Tort Claims

Schedule VI

 

-

 

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule VII

 

-

 

Changes in Name, Location, Etc.

Schedule VIII

 

-

 

Locations of Equipment and Inventory

 

Exhibits

 

Exhibit A

 

-

 

Form of Consent and Agreement

Exhibit B

 

-

 

Form of Second Lien Copyright Security Agreement

Exhibit C

 

-

 

Form of Second Lien Patent Security Agreement

Exhibit D

 

-

 

Form of Second Lien Trademark Security Agreement

Exhibit E

 

-

 

Form of Second Lien Security Agreement Supplement

 

iii

--------------------------------------------------------------------------------


 

SECOND LIEN SECURITY AGREEMENT

 

SECOND LIEN SECURITY AGREEMENT dated May 31, 2007 (this “Agreement”) made by UHS
MERGER SUB, INC., a Delaware corporation (“Merger Sub”), UNIVERSAL HOSPITAL
SERVICES, INC., a Delaware corporation (“UHS”) (prior to the Acquisition, Merger
Sub, and after giving effect to the Acquisition, UHS as the surviving
corporation, shall be referred to as the “Company”), and any other Persons who
subsequently become parties hereto (together with the Borrower, the “Grantors”),
to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as collateral agent
(together with any successor collateral agent appointed pursuant to Article 12
of the Indenture referred to below, the “Collateral Agent”) for the benefit of
the Trustee (as defined below) and the Holders of the Notes (collectively, the
“Secured Parties”).

 

PRELIMINARY STATEMENTS

 

Merger Sub and Wells Fargo, as trustee (the “Trustee”), have entered into an
Indenture dated as of May 31, 2007 (such agreement, as it may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time, being the “Indenture”).

 

Each Grantor is the owner of the indebtedness (the “Initial Pledged Debt”) set
forth opposite such Grantor’s name on and as otherwise described in Schedule I
hereto and issued by the obligors named therein.

 

Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule II hereto.

 

The Borrower will be the owner of an account to be opened at the request of the
Collateral Agent after Discharge of First Lien Obligations (the “Collateral
Account”).

 

The Grantors own the other Collateral described below.

 

It is a requirement of the Indenture that the Grantors shall have granted the
security interest contemplated by this Agreement. Each Grantor will derive
substantial direct and indirect benefit from the transactions contemplated by
the Indenture.

 

Terms defined in the Indenture and not otherwise defined in this Agreement are
used in this Agreement as defined in the Indenture, including those used in the
first paragraph and preliminary statements hereof. Further, unless otherwise
defined in this Agreement or in the Indenture, terms defined in Article 8 or 9
of the UCC (as defined below) are used in this Agreement as such terms are
defined in such Article 8 or 9. “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that, if perfection
or the effect of perfection or non-perfection or the priority of the security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York,  “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

The Grantors are concurrently granting to the collateral agent under the First
Lien Credit Agreement (the “First Lien Collateral Agent”), for the benefit of
the holders of obligations under the First Lien Documents and certain other
secured parties, a first priority security interest in the Collateral, it being
understood that the relative rights and priorities of the grantees in respect of
the Pledged Collateral are governed by the Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Holders to purchase the Notes issued pursuant to the Indenture, each Grantor
hereby agrees with the Collateral Agent for the ratable benefit of the Secured
Parties as follows:

 

SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by such Grantor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):

 


(A)           ALL EQUIPMENT IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION,
ALL MACHINERY, TOOLS, MOTOR VEHICLES, VESSELS, AIRCRAFT, FURNITURE AND FIXTURES,
AND ALL PARTS THEREOF AND ALL ACCESSIONS THERETO, INCLUDING, WITHOUT LIMITATION,
COMPUTER PROGRAMS AND SUPPORTING INFORMATION THAT CONSTITUTE EQUIPMENT WITHIN
THE MEANING OF THE UCC (ANY AND ALL SUCH PROPERTY BEING THE “EQUIPMENT”);


 


(B)           ALL INVENTORY IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION,
(I) ALL RAW MATERIALS, WORK IN PROCESS, FINISHED GOODS AND MATERIALS USED OR
CONSUMED IN THE MANUFACTURE, PRODUCTION, PREPARATION OR SHIPPING THEREOF, (II)
GOODS IN WHICH SUCH GRANTOR HAS AN INTEREST IN MASS OR A JOINT OR OTHER INTEREST
OR RIGHT OF ANY KIND (INCLUDING, WITHOUT LIMITATION, GOODS IN WHICH SUCH GRANTOR
HAS AN INTEREST OR RIGHT AS CONSIGNEE) AND (III) GOODS THAT ARE RETURNED TO OR
REPOSSESSED OR STOPPED IN TRANSIT BY SUCH GRANTOR), AND ALL ACCESSIONS THERETO
AND PRODUCTS THEREOF AND DOCUMENTS THEREFOR, INCLUDING, WITHOUT LIMITATION,
COMPUTER PROGRAMS AND SUPPORTING INFORMATION THAT CONSTITUTE INVENTORY WITHIN
THE MEANING OF THE UCC (ANY AND ALL SUCH PROPERTY BEING THE “INVENTORY”);


 


(C)           ALL ACCOUNTS (INCLUDING, WITHOUT LIMITATION, HEALTH-CARE-INSURANCE
RECEIVABLES), CHATTEL PAPER (INCLUDING, WITHOUT LIMITATION, TANGIBLE CHATTEL
PAPER AND ELECTRONIC CHATTEL PAPER), INSTRUMENTS (INCLUDING, WITHOUT LIMITATION,
PROMISSORY NOTES), DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS, GENERAL
INTANGIBLES (INCLUDING, WITHOUT LIMITATION, PAYMENT INTANGIBLES) AND OTHER
OBLIGATIONS OF ANY KIND, WHETHER OR NOT ARISING OUT OF OR IN CONNECTION WITH THE
SALE OR LEASE OF GOODS OR THE RENDERING OF SERVICES AND WHETHER OR NOT EARNED BY
PERFORMANCE, AND ALL RIGHTS NOW OR HEREAFTER EXISTING IN AND TO ALL SUPPORTING
OBLIGATIONS AND IN AND TO ALL SECURITY AGREEMENTS, MORTGAGES, LIENS, LEASES,
LETTERS OF CREDIT AND OTHER CONTRACTS SECURING OR OTHERWISE RELATING TO THE
FOREGOING PROPERTY (ANY AND ALL OF SUCH ACCOUNTS, CHATTEL PAPER, INSTRUMENTS,
DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS, GENERAL INTANGIBLES AND OTHER
OBLIGATIONS, TO THE EXTENT NOT REFERRED TO IN SUBSECTION (D), (E) OR (F) BELOW,
BEING THE “RECEIVABLES,” AND ANY AND ALL SUCH SUPPORTING OBLIGATIONS, SECURITY
AGREEMENTS, MORTGAGES, LIENS, LEASES, LETTERS OF CREDIT AND OTHER CONTRACTS
BEING THE “RELATED CONTRACTS”);


 


(D)           THE FOLLOWING (COLLECTIVELY, THE “SECURITY COLLATERAL”):


 


(I)            THE INITIAL PLEDGED DEBT AND THE INSTRUMENTS, IF ANY, EVIDENCING
THE INITIAL PLEDGED DEBT, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF THE INITIAL PLEDGED DEBT;


 


(II)           ALL ADDITIONAL INDEBTEDNESS FROM TIME TO TIME OWED TO SUCH
GRANTOR (SUCH INDEBTEDNESS, TOGETHER WITH THE INITIAL PLEDGED DEBT, BEING THE
“PLEDGED DEBT”) AND THE INSTRUMENTS, IF ANY, EVIDENCING SUCH INDEBTEDNESS, AND
ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SUCH INDEBTEDNESS;


 


(E)           CONTRACTS;

 

2

--------------------------------------------------------------------------------


 


(F)            THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):


 


(I)            THE PLEDGED DEPOSIT ACCOUNTS, THE COLLATERAL ACCOUNT AND ALL
FUNDS FROM TIME TO TIME CREDITED THERETO (INCLUDING WITHOUT LIMITATION, ALL CASH
EQUIVALENTS), AND ALL CERTIFICATES AND INSTRUMENTS, IF ANY, FROM TIME TO TIME
REPRESENTING OR EVIDENCING THE PLEDGED DEPOSIT ACCOUNTS OR THE COLLATERAL
ACCOUNT;


 


(II)           ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, CHECKS AND OTHER
INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE POSSESSED BY THE
COLLATERAL AGENT FOR OR ON BEHALF OF SUCH GRANTOR IN SUBSTITUTION FOR OR IN
ADDITION TO ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL; AND


 


(III)          ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL; AND


 


(G)           THE FOLLOWING (COLLECTIVELY, THE “INTELLECTUAL PROPERTY
COLLATERAL”):


 


(I)            ALL PATENTS, PATENT APPLICATIONS, UTILITY MODELS AND STATUTORY
INVENTION REGISTRATIONS, ALL INVENTIONS CLAIMED OR DISCLOSED THEREIN AND ALL
IMPROVEMENTS THERETO (“PATENTS”);


 


(II)           ALL TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE DRESS, LOGOS,
DESIGNS, SLOGANS, TRADE NAMES, BUSINESS NAMES, CORPORATE NAMES AND OTHER SOURCE
IDENTIFIERS, WHETHER REGISTERED OR UNREGISTERED (PROVIDED THAT NO SECURITY
INTEREST SHALL BE GRANTED IN UNITED STATES INTENT-TO-USE TRADEMARK APPLICATIONS
TO THE EXTENT THAT, AND SOLELY DURING THE PERIOD IN WHICH, THE GRANT OF A
SECURITY INTEREST THEREIN WOULD IMPAIR THE VALIDITY OR ENFORCEABILITY OF SUCH
INTENT-TO-USE TRADEMARK APPLICATIONS UNDER APPLICABLE FEDERAL LAW), TOGETHER, IN
EACH CASE, WITH THE GOODWILL SYMBOLIZED THEREBY (“TRADEMARKS”);


 


(III)          ALL COPYRIGHTS, INCLUDING, WITHOUT LIMITATION, COPYRIGHTS IN
COMPUTER SOFTWARE (AS HEREINAFTER DEFINED), INTERNET WEB SITES AND THE CONTENT
THEREOF, WHETHER REGISTERED OR UNREGISTERED (“COPYRIGHTS”);


 


(IV)          ALL COMPUTER SOFTWARE, PROGRAMS AND DATABASES (INCLUDING, WITHOUT
LIMITATION, SOURCE CODE, OBJECT CODE AND ALL RELATED APPLICATIONS AND DATA
FILES), FIRMWARE AND DOCUMENTATION AND MATERIALS RELATING THERETO, TOGETHER WITH
ANY AND ALL MAINTENANCE RIGHTS, SERVICE RIGHTS, PROGRAMMING RIGHTS, HOSTING
RIGHTS, TEST RIGHTS, IMPROVEMENT RIGHTS, RENEWAL RIGHTS AND INDEMNIFICATION
RIGHTS AND ANY SUBSTITUTIONS, REPLACEMENTS, IMPROVEMENTS, ERROR CORRECTIONS,
UPDATES AND NEW VERSIONS OF ANY OF THE FOREGOING (“COMPUTER SOFTWARE”);


 


(V)           ALL CONFIDENTIAL AND PROPRIETARY INFORMATION, INCLUDING, WITHOUT
LIMITATION, KNOW-HOW, TRADE SECRETS, MANUFACTURING AND PRODUCTION PROCESSES AND
TECHNIQUES, INVENTIONS, RESEARCH AND DEVELOPMENT INFORMATION, DATABASES AND
DATA, INCLUDING, WITHOUT LIMITATION, TECHNICAL DATA, FINANCIAL, MARKETING AND
BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND MARKETING PLANS AND
CUSTOMER AND SUPPLIER LISTS AND INFORMATION (COLLECTIVELY, “TRADE SECRETS”), AND
ALL OTHER INTELLECTUAL, INDUSTRIAL AND INTANGIBLE PROPERTY OF ANY TYPE,
INCLUDING, WITHOUT LIMITATION, INDUSTRIAL DESIGNS AND MASK WORKS;


 


(VI)          ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION FOR ANY OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, THOSE REGISTRATIONS AND APPLICATIONS
FOR REGISTRATION SET FORTH IN

 

3

--------------------------------------------------------------------------------


 


SCHEDULE IV HERETO, TOGETHER WITH ALL REISSUES, DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, EXTENSIONS, RENEWALS AND REEXAMINATIONS THEREOF;


 


(VII)         ALL TANGIBLE EMBODIMENTS OF THE FOREGOING, ALL RIGHTS IN THE
FOREGOING PROVIDED BY INTERNATIONAL TREATIES OR CONVENTIONS, ALL RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD AND ALL OTHER RIGHTS OF ANY KIND
WHATSOEVER OF SUCH GRANTOR ACCRUING THEREUNDER OR PERTAINING THERETO;


 


(VIII)        ALL AGREEMENTS, PERMITS, CONSENTS, ORDERS AND FRANCHISES RELATING
TO THE LICENSE, DEVELOPMENT, USE OR DISCLOSURE OF ANY OF THE FOREGOING TO WHICH
SUCH GRANTOR, NOW OR HEREAFTER, IS A PARTY OR A BENEFICIARY, (ALL OF THE
FOREGOING COLLECTIVELY REFERRED TO AS “IP AGREEMENTS”); AND


 


(IX)           ANY AND ALL CLAIMS FOR DAMAGES AND INJUNCTIVE RELIEF FOR PAST,
PRESENT AND FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, MISUSE
OR BREACH WITH RESPECT TO ANY OF THE FOREGOING, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE FOR AND COLLECT, OR OTHERWISE RECOVER, SUCH DAMAGES;


 


(H)           THE COMMERCIAL TORT CLAIMS DESCRIBED IN SCHEDULE V HERETO
(TOGETHER WITH ANY COMMERCIAL TORT CLAIMS AS TO WHICH THE GRANTORS HAVE COMPLIED
WITH THE REQUIREMENTS OF SECTION 15, THE “COMMERCIAL TORT CLAIMS COLLATERAL”);


 


(I)            ALL BOOKS AND RECORDS (INCLUDING, WITHOUT LIMITATION, CUSTOMER
LISTS, CREDIT FILES, PRINTOUTS AND OTHER COMPUTER OUTPUT MATERIALS AND RECORDS)
OF SUCH GRANTOR PERTAINING TO ANY OF THE COLLATERAL; AND


 


(J)            ALL PROCEEDS OF, COLLATERAL FOR, INCOME, ROYALTIES AND OTHER
PAYMENTS NOW OR HEREAFTER DUE AND PAYABLE WITH RESPECT TO, AND SUPPORTING
OBLIGATIONS RELATING TO, ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT
LIMITATION, PROCEEDS, COLLATERAL AND SUPPORTING OBLIGATIONS THAT CONSTITUTE
PROPERTY OF THE TYPES DESCRIBED IN SUBSECTIONS (A) THROUGH (I) OF THIS SECTION
1) AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL (A) PAYMENTS UNDER INSURANCE
(WHETHER OR NOT THE COLLATERAL AGENT IS THE LOSS PAYEE THEREOF), OR ANY
INDEMNITY, WARRANTY OR GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO OR
OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING COLLATERAL, AND (B) CASH.


 

Notwithstanding anything herein to the contrary, this Agreement shall not
constitute a grant of security interest in (and the term “Collateral” shall be
deemed not to include) (A) any lease, license, contract, property rights or
agreement to which any Grantor is a party or any of its rights or interests
thereunder, to the extent that and for so long as (but only for so long as), the
grant of such security interest shall (1) constitute or result in the
abandonment, invalidation or unenforceability under applicable law of any right,
title or interest of any Grantor therein or (2) constitute or result in a
material breach or termination pursuant to the terms of, or a material default,
under, any such lease, license, contract, property rights or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions)); (B) any Equipment owned by any Grantor that is subject to a
purchase money Lien or a capital lease permitted pursuant to the Indenture if
the contract or other agreement in which such Lien is granted (or in the
documentation providing for such capital lease) prohibits the creation of any
other Lien on such Equipment, but only, in each case, to the extent and for so
long as (but only for so long as), the Indebtedness secured by the applicable
Lien or the applicable capital Lease has not been repaid in full or the
applicable prohibition has not otherwise been removed or terminated; provided
that any proceeds, substitutions or replacements of any property included in
subclauses (A) and (B) above shall not be excluded (unless such proceeds,
substitutions or replacements would itself constitute property excluded under
subclause (A) or (B)); (C) any Equity Interests or investment property in any
subsidiary or joint venture, (D) motor vehicles and other assets subject to
certificates of title and letter of credit rights, or (E)

 

4

--------------------------------------------------------------------------------


 

assets requiring perfection through control agreements (excluding deposit
accounts (excluding payroll, trust, petty cash, zero balance and withholding
accounts)).

 

SECTION 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Note Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”).
Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Indenture, but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Company or any Guarantor.

 

SECTION 3. Second Priority Nature of Liens. Notwithstanding anything herein to
the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement shall be a second priority lien on and security
interest in the Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the provisions of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control. Notwithstanding anything herein to the contrary, prior to
the Discharge of the First Lien Obligations (as defined in the Intercreditor
Agreement), the requirements of this Agreement to deliver Collateral to the
Collateral Agent shall be deemed satisfied by delivery of such Collateral to the
First Lien Collateral Agent.

 

SECTION 4. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, the Indenture, the Notes, the Intercreditor Agreement or the
Subsidiary Guaranties (collectively, the “Note Documents”), nor shall any
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

SECTION 5. Delivery and Control of Security Collateral and Chattel Paper. (a) 
After the Discharge of First Lien Obligations, all instruments representing or
evidencing Security Collateral in excess of $500,000 in principal amount
individually shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Collateral
Agent. Upon the occurrence and during the continuance of an Event of Default,
after the Discharge of First Lien Obligations, the Collateral Agent shall have
the right, at any time, to (i) transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Security Collateral
and (ii) exchange instruments representing or evidencing Security Collateral for
instruments of smaller or larger denominations; provided that the Collateral
Agent provides written notice to the applicable Grantor. If any Grantor has
possession of any chattel paper representing monetary obligations in excess of
$500,000, such chattel paper shall be marked with the following legend: “This
writing and the obligations evidenced or secured thereby are subject to the
security interest of Wells Fargo Bank, National Association, as Collateral
Agent, for the benefit of the Collateral Agent and certain Holders of Notes”. If
any Grantor has possession of any electronic chattel paper representing monetary
obligations in excess of $500,000, each Grantor shall take all steps necessary
to grant the Collateral Agent control of all such electronic chattel paper in
accordance with the UCC and all

 

5

--------------------------------------------------------------------------------


 

“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.

 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, AFTER THE DISCHARGE OF FIRST LIEN OBLIGATIONS, THE COLLATERAL AGENT
SHALL HAVE THE RIGHT TO TRANSFER TO OR TO REGISTER IN THE NAME OF THE COLLATERAL
AGENT OR ANY OF ITS NOMINEES ANY OR ALL OF THE SECURITY COLLATERAL.


 


(C)           UPON THE REQUEST OF THE COLLATERAL AGENT UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AFTER THE DISCHARGE OF FIRST LIEN
OBLIGATIONS, EACH GRANTOR WILL NOTIFY EACH ISSUER OF SECURITY COLLATERAL GRANTED
BY IT HEREUNDER THAT SUCH SECURITY COLLATERAL IS SUBJECT TO THE SECURITY
INTEREST GRANTED HEREUNDER.


 

SECTION 6. Maintaining the Collateral Account; Pledged Deposit Accounts. After
the Discharge of First Lien Obligations, so long as any Note or any other
Obligation of the Company or any Guarantor under any Note Document shall remain
unpaid (other than contingent indemnification obligations not yet accrued and
payable and which by their terms survive termination of the Note Document):

 


(A)           EACH GRANTOR WILL MAINTAIN THE COLLATERAL ACCOUNT AND THE PLEDGED
DEPOSIT ACCOUNTS ONLY WITH THE FINANCIAL INSTITUTION ACTING AS COLLATERAL AGENT
HEREUNDER OR WITH A BANK (A “PLEDGED ACCOUNT BANK”) THAT HAS AGREED WITH SUCH
GRANTOR AND THE COLLATERAL AGENT TO COMPLY, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AND UPON THE RECEIPT OF NOTICE OF EXCLUSIVE
CONTROL, TO COMPLY WITH INSTRUCTIONS ORIGINATED BY THE COLLATERAL AGENT
DIRECTING THE DISPOSITION OF FUNDS IN SUCH DEPOSIT ACCOUNT WITHOUT THE FURTHER
CONSENT OF SUCH GRANTOR, SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT (A “DEPOSIT ACCOUNT CONTROL AGREEMENT”);
PROVIDED, HOWEVER, THIS SECTION 6(A) SHALL NOT APPLY TO DEPOSIT ACCOUNTS (I) TO
THE EXTENT THE AVERAGE DAILY BALANCE, MEASURABLE OVER A TRAILING 30-DAY PERIOD,
ON DEPOSIT IN EACH SUCH DEPOSIT ACCOUNT DOES NOT EXCEED $50,000 AT ANY TIME OR
(II) OPERATED SOLELY AS A PAYROLL ACCOUNT, ZERO BALANCE ACCOUNT OR TAX
WITHHOLDING ACCOUNT. EACH GRANTOR AGREES THAT AT NO TIME SHALL THE AVERAGE DAILY
BALANCE, MEASURABLE OVER A TRAILING 30-DAY PERIOD, ON DEPOSIT IN ALL DEPOSIT
ACCOUNTS FOR WHICH THERE IS NOT IN EFFECT A DEPOSIT ACCOUNT CONTROL AGREEMENT
EXCEED $250,000.


 


(B)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED OR BE CONTINUING, THE
COLLATERAL AGENT MAY, AFTER THE DISCHARGE OF FIRST LIEN OBLIGATIONS, AT ANY TIME
AND WITHOUT NOTICE TO, OR CONSENT FROM, THE GRANTOR, TRANSFER, OR DIRECT THE
TRANSFER OF, FUNDS FROM THE PLEDGED DEPOSIT ACCOUNTS OR THE COLLATERAL ACCOUNT
TO SATISFY THE GRANTOR’S OBLIGATIONS UNDER THE INDENTURE.


 

SECTION 7. Investing of Amounts in the Collateral Account. During periods when
the Collateral Agent exercises sole control over the Collateral Account, the
Collateral Agent shall, subject to the provisions of Sections 6, 8 and 21:  (a)
from time to time, invest, or direct the applicable Pledged Account Bank to
invest, amounts received with respect to the Collateral Account in such Cash
Equivalents credited to the Collateral Account as the Borrower may select, (b)
from time to time, invest interest paid on the Cash Equivalents referred to in
subsection (a) above and reinvest other proceeds of any such Cash Equivalents
that may mature or be sold, in each case in such Cash Equivalents credited in
the same manner, (c) deposit interest and proceeds that are not invested or
reinvested in Cash Equivalents as provided above in the Collateral Account and
(d) have the right to exchange, or direct the applicable Pledged Account Bank to
exchange, such Cash Equivalents for similar Cash Equivalents of smaller or
larger determinations, or for other Cash Equivalents, credited to the Collateral
Account.

 

SECTION 8. Release of Amounts. To the extent that (a) any proceeds were
deposited in the Collateral Account or a Pledged Deposit Account during the
continuance of an Event of Default, after the

 

6

--------------------------------------------------------------------------------


 

Discharge of First Lien Obligations, and (b) there are remaining proceeds in
such Collateral Account or Pledged Deposit Account upon the termination of such
Event of Default, so long as no Event of Default shall have occurred and be
continuing, the Collateral Agent will pay and release, or direct the applicable
Pledged Account Bank to pay and release, to the applicable Grantor or at its
order or, at the request of such Grantor, to the Collateral Agent to be applied
to the Obligations of the Grantors under the Note Documents, such amount, if
any, as is then on deposit in such Collateral Account or Pledged Deposit
Account, in each case to the extent permitted to be released under the terms of
the Indenture.

 

SECTION 9. Representations and Warranties. Each Grantor represents and warrants
as follows:

 


(A)           SUCH GRANTOR’S EXACT LEGAL NAME, AS DEFINED IN SECTION 9-503(A) OF
THE UCC, IS CORRECTLY SET FORTH IN SCHEDULE VI HERETO. SUCH GRANTOR’S LOCATION,
CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND
ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, IS SET FORTH IN SCHEDULE VI HERETO
AND IS ACCURATE IN ALL MATERIAL RESPECTS. WITHIN THE FIVE YEARS PRECEDING THE
DATE HEREOF, SUCH GRANTOR HAS NOT CHANGED ITS LEGAL NAME, LOCATION (AS DEFINED
IN THE UCC), CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION OR ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, FROM THOSE SET
FORTH IN SCHEDULE VI HERETO EXCEPT AS SET FORTH IN SCHEDULE VII HERETO.


 


(B)           SUCH GRANTOR IS THE LEGAL AND BENEFICIAL OWNER OF, OR WITH RESPECT
TO INTELLECTUAL PROPERTY HAS THE RIGHT TO USE, THE COLLATERAL FOR WHICH A
SECURITY INTEREST IS GRANTED OR PURPORTED TO BE GRANTED BY IT UNDER THIS
AGREEMENT FREE AND CLEAR OF ANY LIEN, CLAIM, OPTION OR RIGHT OF OTHERS, EXCEPT
FOR THE SECURITY INTEREST CREATED UNDER THIS AGREEMENT OR OTHERWISE PERMITTED
UNDER THE INDENTURE. NO EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT
SIMILAR IN EFFECT COVERING ALL OR ANY PART OF THE COLLATERAL OR LISTING SUCH
GRANTOR AS DEBTOR IS ON FILE IN ANY RELEVANT RECORDING OFFICE, EXCEPT SUCH AS
MAY HAVE BEEN FILED IN FAVOR OF THE COLLATERAL AGENT RELATING TO THE NOTE
DOCUMENTS OR AS OTHERWISE PERMITTED UNDER THE INDENTURE.


 


(C)           ALL OF THE EQUIPMENT AND INVENTORY (OTHER THAN EQUIPMENT AND
INVENTORY THAT IS (I) LOCATED AT CUSTOMER OR SUPPLIER LOCATIONS IN THE NORMAL
COURSE OF BUSINESS OR (II) IN TRANSIT OR OUT FOR REPAIR OR FURTHER PROCESS) OF
SUCH GRANTOR ARE LOCATED AT THE PLACES SPECIFIED THEREFOR IN SCHEDULE VIII
HERETO OR AT ANOTHER LOCATION AS TO WHICH SUCH GRANTOR HAS COMPLIED WITH THE
REQUIREMENTS OF SECTION 11(A) (OR WILL COMPLY WITHIN THE PERIOD SET FORTH
THEREIN) OR OTHERWISE HAVE AN AGGREGATE BOOK VALUE OF NO MORE THAN $250,000.


 


(D)           AFTER THE DISCHARGE OF FIRST LIEN OBLIGATIONS, NONE OF THE
RECEIVABLES OR AGREEMENT COLLATERAL IS EVIDENCED BY A PROMISSORY NOTE OR OTHER
INSTRUMENT IN EXCESS OF (I) $250,000 INDIVIDUALLY AND (II) $1,000,000 IN THE
AGGREGATE, THAT HAS NOT BEEN DELIVERED TO THE COLLATERAL AGENT.


 


(E)           IF SUCH GRANTOR IS AN ISSUER OF SECURITY COLLATERAL, SUCH GRANTOR
CONFIRMS THAT IT HAS RECEIVED NOTICE OF THE SECURITY INTEREST GRANTED HEREUNDER.


 


(F)            THE PLEDGED DEBT PLEDGED BY SUCH GRANTOR HEREUNDER HAS BEEN DULY
AUTHORIZED, AUTHENTICATED OR ISSUED AND DELIVERED, IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE ISSUERS THEREOF, IS NOT IN DEFAULT AND, TO THE EXTENT
APPLICABLE, IS EVIDENCED BY ONE OR MORE PROMISSORY NOTES (WHICH PROMISSORY
NOTES, SUBJECT TO THE INTERCREDITOR AGREEMENT, HAVE BEEN DELIVERED TO THE
COLLATERAL AGENT).


 


(G)           THE INITIAL PLEDGED DEBT CONSTITUTES ALL OF THE OUTSTANDING
INDEBTEDNESS IN EXCESS OF (I) $100,000 INDIVIDUALLY AND (II) $500,000 IN THE
AGGREGATE, OWED TO SUCH GRANTOR BY THE ISSUERS THEREOF EVIDENCED BY A NOTE OR
OTHER INSTRUMENT AND IS OUTSTANDING IN THE PRINCIPAL AMOUNT INDICATED ON
SCHEDULE I HERETO.

 

7

--------------------------------------------------------------------------------


 


(H)           SUCH GRANTOR HAS NO DEPOSIT ACCOUNTS TO THE EXTENT THAT THE
AVERAGE DAILY BALANCE, MEASURABLE OVER A 30-DAY TRAILING PERIOD, ON DEPOSIT IN
EACH SUCH DEPOSIT ACCOUNT DOES NOT EXCEED $50,000 OTHER THAN THE COLLATERAL
ACCOUNT, OR PLEDGED DEPOSIT ACCOUNTS LISTED ON SCHEDULE II HERETO OR OPERATED
SOLELY AS A PAYROLL ACCOUNT, ZERO BALANCE ACCOUNT OR TAX WITHHOLDING ACCOUNT AND
ADDITIONAL PLEDGED DEPOSIT ACCOUNTS AS TO WHICH SUCH GRANTOR HAS COMPLIED WITH
THE APPLICABLE REQUIREMENTS OF SECTION 6.


 


(I)            THIS AGREEMENT CREATES IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES A VALID SECOND PRIORITY SECURITY INTEREST, EXCEPT
AS OTHERWISE PROVIDED FOR UNDER THE NOTE DOCUMENTS, IN THE COLLATERAL GRANTED BY
SUCH GRANTOR, SECURING THE PAYMENT OF THE SECURED OBLIGATIONS. EACH GRANTOR HAS
AGREED TO FILE, AND IF IT FAILS TO FILE, HAS AUTHORIZED THE COLLATERAL AGENT TO
FILE FINANCING AND CONTINUATION STATEMENTS ON ITS BEHALF UNDER THE UCC AND
RECORD INTELLECTUAL PROPERTY SECURITY AGREEMENTS REFERRED TO IN SECTION 14(D)
WITH THE U.S. PATENT AND TRADEMARK OFFICE AND THE U.S. COPYRIGHT OFFICE
NECESSARY TO PERFECT A SECOND PRIORITY SECURITY INTEREST IN THE RESPECTIVE
COLLATERAL, AS APPLICABLE, SUBJECT TO CERTAIN EXCEPTIONS CONTAINED HEREIN AND IN
THE INDENTURE.


 


(J)            NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY IS REQUIRED (OTHER
THAN AS OTHERWISE PROVIDED FOR UNDER THE INDENTURE OR THIS AGREEMENT) FOR
(I) THE GRANT BY SUCH GRANTOR OF THE SECURITY INTEREST GRANTED HEREUNDER OR FOR
THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY SUCH GRANTOR, (II)
THE PERFECTION (TO THE EXTENT REQUIRED HEREUNDER AND EXCLUDING ANY SECURITY
INTEREST IN CASH) OR MAINTENANCE OF THE SECURITY INTEREST CREATED HEREUNDER
(INCLUDING THE SECOND PRIORITY NATURE OF SUCH SECURITY INTEREST), EXCEPT FOR THE
FILING OF FINANCING AND CONTINUATION STATEMENTS UNDER THE UCC, WHICH UPON FILING
OF THE FINANCING STATEMENTS DELIVERED PURSUANT TO SECTION 12.06 OF THE
INDENTURE, HAVE BEEN DULY FILED AND ARE IN FULL FORCE AND EFFECT, UPON THE
RECORDATION OF THE INTELLECTUAL PROPERTY SECURITY AGREEMENTS REFERRED TO IN
SECTION 14(D) WITH THE U.S. PATENT AND TRADEMARK OFFICE AND THE U.S. COPYRIGHT
OFFICE, ANY FILINGS OUTSIDE THE UNITED STATES REQUIRED TO PERFECT A SECURITY
INTEREST IN INTELLECTUAL PROPERTY COLLATERAL, AND, SUBJECT TO SECTION 3 AND THE
INTERCREDITOR AGREEMENT, THE ACTIONS DESCRIBED IN SECTION 5 WITH RESPECT TO THE
SECURITY COLLATERAL, WHICH ACTIONS, UPON FILING OF THE INTELLECTUAL PROPERTY
SECURITY AGREEMENT EXECUTED BY THE COMPANY OR THE GUARANTORS ON THE ISSUE DATE
HAVE BEEN TAKEN AND ARE IN FULL FORCE AND EFFECT, OR (III) THE EXERCISE BY THE
COLLATERAL AGENT OF ITS VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR
THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS
MAY BE REQUIRED IN CONNECTION WITH THE DISPOSITION OF ANY PORTION OF THE
SECURITY COLLATERAL BY LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES
GENERALLY.


 


(K)           AS TO ITSELF AND ITS INTELLECTUAL PROPERTY COLLATERAL:


 


(I)            EXCEPT AS COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT (X) ON THE BUSINESS, ASSETS, PROPERTIES, FINANCIAL CONDITION OR
RESULTS OF OPERATIONS OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES, TAKEN AS A
WHOLE, (Y) A MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE COMPANY AND THE
GUARANTORS (TAKEN AS A WHOLE) TO PERFORM THEIR OBLIGATIONS UNDER ANY NOTE
DOCUMENT OR (C) A MATERIAL ADVERSE EFFECT ON THE RIGHTS AND REMEDIES OF THE
HOLDERS OF THE NOTES UNDER ANY NOTE DOCUMENT (EACH, A “MATERIAL ADVERSE
EFFECT”), THE OPERATION OF SUCH GRANTOR’S BUSINESS AS CURRENTLY CONDUCTED AND
THE USE OF ANY OF THE SUBSIDIARIES OF ANY MATERIAL INTELLECTUAL PROPERTY
COLLATERAL (AS DEFINED BELOW) IN CONNECTION THEREWITH DOES NOT INFRINGE,
MISAPPROPRIATE, DILUTE, MISUSE OR OTHERWISE VIOLATE THE INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY.


 


(II)           SUCH GRANTOR IS THE EXCLUSIVE OWNER OR JOINT OWNER OF ALL RIGHT,
TITLE AND INTEREST IN AND TO THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL, OR
IS ENTITLED TO USE ALL MATERIAL INTELLECTUAL PROPERTY COLLATERAL SUBJECT ONLY TO
THE TERMS OF THE RELATED IP AGREEMENTS.

 

8

--------------------------------------------------------------------------------


 


(III)          THE INTELLECTUAL PROPERTY COLLATERAL SET FORTH ON SCHEDULE IV
HERETO INCLUDES ALL PATENTS, PATENT APPLICATIONS, DOMAIN NAMES, TRADEMARK
REGISTRATIONS AND APPLICATIONS, COPYRIGHT REGISTRATIONS AND APPLICATIONS THAT
ARE OWNED BY AND MATERIAL TO THE BUSINESS OF SUCH GRANTOR, IN EACH CASE WHICH
ARE REASONABLY NECESSARY TO THE OPERATION OF SUCH GRANTOR’S RESPECTIVE BUSINESS.


 


(IV)          THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL OWNED BY SUCH
GRANTOR IS SUBSISTING AND HAS NOT BEEN ADJUDGED INVALID OR UNENFORCEABLE IN
WHOLE OR PART, AND IS VALID AND ENFORCEABLE.


 


(V)           EXCEPT AS SET FORTH ON SCHEDULE IV HERETO, SUCH GRANTOR HAS NOT
GRANTED ANY MATERIAL LICENSE, RELEASE, COVENANT NOT TO SUE, NON-ASSERTION
ASSURANCE, OR OTHER MATERIAL RIGHT TO ANY PERSON WITH RESPECT TO ANY PART OF THE
MATERIAL INTELLECTUAL PROPERTY COLLATERAL (OTHER THAN (A) LICENSES GRANTED TO
SUCH GRANTOR’S CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS), THE EFFECT OF
WHICH WOULD CREATE A MATERIAL IMPAIRMENT OF SUCH GRANTOR’S USE OF SUCH MATERIAL
INTELLECTUAL PROPERTY COLLATERAL AS INTENDED IN THE OPERATION OF ITS RESPECTIVE
BUSINESS. THE CONSUMMATION OF THE TRANSACTIONS WILL NOT RESULT IN THE
TERMINATION OR IMPAIRMENT OF ANY OF THE MATERIAL INTELLECTUAL PROPERTY
COLLATERAL.


 


(VI)          WITH RESPECT TO EACH MATERIAL IP AGREEMENT, EXCEPT AS COULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) SUCH IP AGREEMENT IS
VALID AND BINDING AND IN FULL FORCE AND EFFECT WITH RESPECT TO EACH GRANTOR, AND
TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER OF SUCH GRANTOR, WITH RESPECT TO ANY
OTHER PARTY THERETO, AND REPRESENTS THE ENTIRE AGREEMENT BETWEEN THE RESPECTIVE
PARTIES THERETO WITH RESPECT TO THE SUBJECT MATTER THEREOF; (B) SUCH IP
AGREEMENT WILL NOT CEASE TO BE VALID AND BINDING AND IN FULL FORCE AND EFFECT ON
TERMS IDENTICAL TO THOSE CURRENTLY IN EFFECT AS A RESULT OF THE RIGHTS AND
INTEREST GRANTED HEREIN, NOR WILL THE GRANT OF SUCH RIGHTS AND INTEREST
CONSTITUTE A MATERIAL BREACH OR DEFAULT UNDER SUCH IP AGREEMENT OR OTHERWISE
GIVE ANY PARTY THERETO A RIGHT TO TERMINATE SUCH IP AGREEMENT; (C) SUCH GRANTOR
HAS NOT RECEIVED ANY NOTICE OF TERMINATION OR CANCELLATION UNDER SUCH IP
AGREEMENT; (D) SUCH GRANTOR HAS NOT RECEIVED ANY NOTICE OF A BREACH OR DEFAULT
UNDER SUCH IP AGREEMENT, WHICH BREACH OR DEFAULT HAS NOT BEEN CURED; AND (E)
NEITHER SUCH GRANTOR NOR, TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER OF SUCH
GRANTOR, IS ANY OTHER PARTY TO SUCH IP AGREEMENT IS IN BREACH OR DEFAULT THEREOF
IN ANY MATERIAL RESPECT, AND, TO THE KNOWLEDGE OF ANY SPECIFIED OFFICER OF SUCH
GRANTOR NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE SUCH A BREACH OR DEFAULT OR PERMIT TERMINATION, MODIFICATION OR
ACCELERATION UNDER SUCH IP AGREEMENT.


 


(L)            SUCH GRANTOR HAS NO COMMERCIAL TORT CLAIMS IN EXCESS OF
$2,500,000 OTHER THAN THOSE LISTED IN SCHEDULE V HERETO AND ADDITIONAL
COMMERCIAL TORT CLAIMS AS TO WHICH SUCH GRANTOR HAS COMPLIED WITH THE
REQUIREMENTS OF SECTION 15.


 

SECTION 10. Further Assurances. (a)  Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate and file, all further instruments and documents, and
take all further commercially reasonable action that is necessary, or that the
Collateral Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor. Each
Grantor further agrees that it shall, at the expense of such Grantor, take any
and all commercially reasonable actions necessary to defend title to the
Collateral against all Persons and to defend the security interest created
hereunder and the priority thereof against any Lien prohibited under the
Indenture.

 


(B)           EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE ONE OR
MORE FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, INCLUDING,
WITHOUT LIMITATION, ONE OR MORE

 

9

--------------------------------------------------------------------------------


 


FINANCING STATEMENTS INDICATING THAT SUCH FINANCING STATEMENTS COVER ALL ASSETS
OR ALL PERSONAL PROPERTY (OR WORDS OF SIMILAR EFFECT) OF SUCH GRANTOR,
REGARDLESS OF WHETHER ANY PARTICULAR ASSET DESCRIBED IN SUCH FINANCING
STATEMENTS FALLS WITHIN THE SCOPE OF THE UCC OR THE GRANTING CLAUSE OF THIS
AGREEMENT. A PHOTOCOPY OR OTHER REPRODUCTION OF THIS AGREEMENT SHALL BE
SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.


 


(C)           EACH GRANTOR WILL FURNISH TO THE COLLATERAL AGENT FROM TIME TO
TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL
OF SUCH GRANTOR AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH COLLATERAL AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.


 


(D)           UPON NOTICE BY THE COLLATERAL AGENT, THE COMPANY WILL FURNISH TO
THE COLLATERAL AGENT ON OR PRIOR TO THE FIFTH ANNIVERSARY OF THE DATE HEREOF
(BUT NOT MORE THAN SIX MONTHS PRIOR THERETO), AN OPINION OF COUNSEL, FROM
OUTSIDE COUNSEL REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, TO THE EFFECT
THAT ALL FINANCING OR CONTINUATION STATEMENTS HAVE BEEN FILED, AND ALL OTHER
ACTION HAS BEEN TAKEN TO PERFECT CONTINUOUSLY FROM THE DATE HEREOF THE SECURITY
INTEREST GRANTED HEREUNDER.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY
OTHER NOTE DOCUMENT, THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS OF
SECTION 12.06 OF THE INDENTURE.


 

SECTION 11. As to Equipment and Inventory. Each Grantor will keep its Equipment
(other than Equipment that is located at a customer or supplier location or is
in transit in the ordinary course of business or sold in accordance with the
Indenture) and Inventory (other than Inventory on consignment or sold in the
ordinary course of business) at the places therefor specified in Section 9(c) or
at such other places identified by UHS concurrently with the delivery of the
financing statements pursuant to Section 12.06 of the Indenture.

 


(A)           EACH GRANTOR WILL PAY PROMPTLY WHEN DUE ALL PROPERTY AND OTHER
MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON, AND
ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LABOR, MATERIALS AND
SUPPLIES) AGAINST, ITS EQUIPMENT AND INVENTORY, EXCEPT TO THE EXTENT PAYMENT
THEREOF IS NOT REQUIRED BY SECTION 4.05 OF THE INDENTURE.


 


(B)           EACH GRANTOR, AT ITS OWN EXPENSE, SHALL DELIVER TO THE COLLATERAL
AGENT THE RESULTS OF EACH PHYSICAL VERIFICATION, IF ANY, WHICH SUCH GRANTOR MAY
IN ITS DISCRETION HAVE MADE, OR CAUSED ANY OTHER PERSON TO MAKE ON ITS BEHALF,
OF ALL OR A PORTION OF ITS INVENTORY.


 

SECTION 12. Insurance. Each Grantor will, at its own expense, maintain
insurance. Each casualty, property and liability (excluding business
interruption) policy shall in addition (a) withing 30 days following the Issue
Date, name the Collateral Agent as loss payee or additional insured party, as
applicable, thereunder (without any representation or warranty by or obligation
upon the Collateral Agent) or other language satisfactory to the Collateral
Agent, (b) provide that there shall be no recourse against the Collateral Agent
for payment of premiums or other amounts with respect thereto and (c) provide
that at least 10 days’ prior written notice of cancellation or of lapse shall be
given to the Collateral Agent by the insurer or other language satisfactory to
the Collateral Agent. Each Grantor will, if so reasonably requested by the
Collateral Agent, deliver to the Collateral Agent original or duplicate policies
of such insurance. Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 12 may be paid directly to the Person who shall
have incurred liability covered by such insurance.

 

SECTION 13. Post-Closing Changes. Each Grantor agrees to promptly notify the
Collateral Agent in writing of any change to its legal name, type of
organization, jurisdiction of organization, organizational identification number
(if any) and shall take all action reasonably required by the

 

10

--------------------------------------------------------------------------------


 

Collateral Agent for the purposes of perfecting or protecting the security
interest granted by this Agreement. Each Grantor will hold and preserve its
records relating to the Collateral, including, without limitation and the
Related Contracts, and after Discharge of First Lien Obligations, will permit
representatives of the Collateral Agent at any reasonable time during normal
business hours to inspect and make abstracts from such records and other
documents, upon reasonable advance notice to such Grantor; provided that,
excluding any such visits and inspections during the continuance of an Event of
Default, only the Collateral Agent may exercise rights under this Section 13 and
the Collateral Agent shall not exercise such rights more often than one (1) time
during any calendar year absent the existence of an Event of Default; provided
further that, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent or any Lender (or any respective representative or
independent contractor) may do any of the foregoing at the reasonable expense of
such Grantor at any time during normal business hours and upon reasonable
advance notice. If any Grantor does not have an organizational identification
number and later obtains one, within thirty (30) days, it will notify the
Collateral Agent of such organizational identification number.

 

SECTION 14. As to Intellectual Property Collateral. (a)  With respect to each
item of its Intellectual Property Collateral that is material to the business of
any Grantor (any such item of Intellectual Property Collateral being “Material
Intellectual Property Collateral”), except to the extent failure to act could
not reasonably be expected to have a Material Adverse Effect, with respect to
each item of Material Intellectual Property Collateral owned by such Grantor,
each Grantor agrees to take, at its expense, commercially reasonable actions
that it determines are necessary in accordance with the exercise of its business
discretion, including, without limitation, in the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other governmental authority, to (i)
maintain the validity and enforceability of such Material Intellectual Property
Collateral and maintain such Material Intellectual Property Collateral in full
force and effect, and (ii) pursue the registration and maintenance of each
patent, trademark, or copyright registration or application, now or hereafter
included in such Material Intellectual Property Collateral of such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the U.S. Patent and Trademark
Office, the U.S. Copyright Office or other governmental authorities, the filing
of applications for renewal or extension, the filing of affidavits under
Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

 


(B)           EXCEPT AS COULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, NO GRANTOR SHALL DO OR PERMIT ANY ACT OR KNOWINGLY OMIT TO DO
ANY ACT WHEREBY ANY OF ITS MATERIAL INTELLECTUAL PROPERTY COLLATERAL MAY LAPSE,
BE TERMINATED OR BECOME INVALID OR UNENFORCEABLE OR PLACED IN THE PUBLIC DOMAIN
(OR, IN CASE OF A TRADE SECRET, LOSE ITS COMPETITIVE VALUE) OTHER THAN THE
EXPIRATION OF PATENTS AT THE END OF THEIR STATUTORY TERM.


 


(C)           EXCEPT WHEN FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE EFFECT, EACH GRANTOR SHALL TAKE COMMERCIALLY REASONABLE
ACTIONS THAT IT DETERMINES ARE NECESSARY IN ACCORDANCE WITH THE EXERCISE OF ITS
BUSINESS DISCRETION TO PRESERVE AND PROTECT EACH ITEM OF ITS MATERIAL
INTELLECTUAL PROPERTY COLLATERAL.


 


(D)           WITH RESPECT TO ITS MATERIAL INTELLECTUAL PROPERTY, ON THE ISSUE
DATE OR SUCH LATER DATE AS PROVIDED UNDER THE TERMS OF THE INDENTURE OR WHICH
THE COLLATERAL AGENT CONSENTS TO IN WRITING, EACH GRANTOR AGREES TO EXECUTE AND
DELIVER TO THE COLLATERAL AGENT, WITH RESPECT TO ALL MATERIAL INTELLECTUAL
PROPERTY THAT IS REGISTERED OR WITH RESPECT TO WHICH REGISTRATION IS PENDING (I)
AN AGREEMENT, IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT B HERETO OR
OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT
(A “COPYRIGHT SECURITY AGREEMENT”), (II) AN AGREEMENT, IN

 

11

--------------------------------------------------------------------------------


 


SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT C HERETO OR OTHERWISE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT (A “PATENT SECURITY
AGREEMENT”) AND (III) AN AGREEMENT, IN SUBSTANTIALLY THE FORM SET FORTH IN
EXHIBIT D HERETO OR OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT (A “TRADEMARK SECURITY AGREEMENT” AND, TOGETHER WITH EACH
COPYRIGHT SECURITY AGREEMENT AND EACH PATENT SECURITY AGREEMENT, THE
“INTELLECTUAL PROPERTY SECURITY AGREEMENTS”), IN EACH CASE FOR RECORDING THE
SECURITY INTEREST GRANTED HEREUNDER TO THE COLLATERAL AGENT IN SUCH INTELLECTUAL
PROPERTY COLLATERAL WITH THE U.S. PATENT AND TRADEMARK OFFICE OR THE U.S.
COPYRIGHT OFFICE, AS APPLICABLE.


 


(E)           EACH GRANTOR AGREES THAT SHOULD IT OBTAIN AN OWNERSHIP INTEREST IN
ANY ITEM OF THE TYPE SET FORTH IN SECTION 1(G) THAT IS NOT ON THE DATE HEREOF A
PART OF THE INTELLECTUAL PROPERTY COLLATERAL (“AFTER-ACQUIRED INTELLECTUAL
PROPERTY”) (I) THE PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY APPLY
THERETO, AND (II) ANY SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY AND, IN THE CASE
OF TRADEMARKS, THE GOODWILL SYMBOLIZED THEREBY, SHALL AUTOMATICALLY BECOME PART
OF THE MATERIAL INTELLECTUAL PROPERTY COLLATERAL SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT WITH RESPECT THERETO. AFTER THE END OF EACH FISCAL
QUARTER OF THE COMPANY, EACH GRANTOR SHALL PROVIDE WRITTEN NOTICE TO THE
COLLATERAL AGENT IDENTIFYING THE AFTER-ACQUIRED INTELLECTUAL PROPERTY CONSISTING
OF MATERIAL PATENTS, PATENT APPLICATIONS, TRADEMARK REGISTRATIONS, TRADEMARK
APPLICATIONS, COPYRIGHT REGISTRATIONS, AND COPYRIGHT APPLICATIONS ACQUIRED
DURING SUCH FISCAL QUARTER, AND SUCH GRANTOR SHALL EXECUTE AND DELIVER TO THE
COLLATERAL AGENT WITH SUCH WRITTEN NOTICE, OR OTHERWISE AUTHENTICATE, AN
AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT
(AN “IP SECURITY AGREEMENT SUPPLEMENT”) COVERING SUCH AFTER-ACQUIRED
INTELLECTUAL PROPERTY, WHICH IP SECURITY AGREEMENT SUPPLEMENT SHALL BE RECORDED
WITH THE U.S. PATENT AND TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE AND ANY
OTHER GOVERNMENTAL AUTHORITIES NECESSARY TO PERFECT (SUBJECT TO THE EXCEPTIONS
CONTAINED HEREIN AND IN THE INDENTURE) THE SECURITY INTEREST HEREUNDER IN SUCH
AFTER-ACQUIRED MATERIAL INTELLECTUAL PROPERTY IN THE UNITED STATES.


 

SECTION 15. Commercial Tort Claims. After Discharge of the First Lien
Obligations, each Grantor will promptly after the end of each fiscal quarter
give notice to the Collateral Agent of any commercial tort claim individually in
excess of $2,500,000 that may arise after the date hereof and will immediately
execute or otherwise authenticate a supplement to this Agreement, and otherwise
take all necessary action, to subject such commercial tort claim to the second
priority security interest created under this Agreement.

 

SECTION 16. Transfers and Other Liens. (a)  Each Grantor agrees that it will not
(i) sell, assign or otherwise dispose of, or grant any option with respect to,
any of the Collateral, other than sales, assignments and other dispositions of
Collateral and options relating to Collateral permitted under the terms of the
Indenture or (ii) create or suffer to exist any Lien upon or with respect to any
of the Collateral of such Grantor except for the pledge, assignment and security
interest created under this Agreement and Liens permitted under the Note
Documents.

 

SECTION 17. Collateral Agent Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney in fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, subject to the Intercreditor Agreement, from time to time,
upon the occurrence and during the continuance of an Event of Default, in the
Collateral Agent’s reasonable discretion, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to effect
the provisions of this Agreement, including, without limitation:

 

(A)           TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE
COLLATERAL AGENT PURSUANT TO SECTION 12,

 

12

--------------------------------------------------------------------------------


 

(B)           TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE
AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL,

 

(C)           TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER, IN CONNECTION WITH SUBSECTION (A) OR (B) ABOVE, AND

 

(D)           TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION OF
ANY OF THE COLLATERAL OR THE RIGHTS OF THE COLLATERAL AGENT WITH RESPECT TO ANY
OF THE COLLATERAL.

 

SECTION 18. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, after Discharge of First Lien Obligations, the
Collateral Agent may, but without any obligation to do so, with notice (or upon
the occurrence and during the continuance of an Event of Default, without
notice), itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor under Section 22.

 

SECTION 19. The Collateral Agent’s Duties. The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty (other than as imposed by law, this Agreement or any other
Note Document) as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not any Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property or as required by law and will not be liable or responsible for
any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of any act or omission of any sub-agent or bailee selected by
the Collateral Agent in good faith, except to the extent that such liability
arises from the Collateral Agent’s gross negligence, bad faith or willful
misconduct.

 

SECTION 20. As to Receivables and Security Collateral. The Collateral Agent may
at any time after Discharge of First Lien Obligations, in the Collateral Agent’s
own name, in the name of a nominee of the Collateral Agent or in the name of any
Grantor communicate (by mail, telephone, facsimile or otherwise) with account
debtors, and obligors in respect of any Security Collateral to verify with such
Persons, to the Collateral Agent’s satisfaction, the existence, the amount, the
terms of, and any other matter relating to Receivables, payment intangibles,
Security Collateral or Chattel Paper.

 

SECTION 21. Remedies. Subject to Section 6.02 of the Indenture, after Discharge
of the First Lien Obligations, if any Event of Default shall have occurred and
be continuing:

 


(A)           THE COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE
TO IT, ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE UCC
(WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL),  AND ALSO MAY:  (I)
REQUIRE EACH GRANTOR TO, AND EACH GRANTOR HEREBY AGREES THAT IT WILL AT ITS
EXPENSE AND UPON REQUEST OF THE COLLATERAL AGENT FORTHWITH, ASSEMBLE ALL OR PART
OF THE COLLATERAL AS DIRECTED BY THE COLLATERAL AGENT AND MAKE IT AVAILABLE TO
THE COLLATERAL AGENT AT A PLACE AND TIME TO BE DESIGNATED BY THE COLLATERAL
AGENT THAT IS REASONABLY CONVENIENT TO BOTH PARTIES; (II) WITHOUT NOTICE EXCEPT
AS SPECIFIED BELOW, SELL THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE
PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE

 

13

--------------------------------------------------------------------------------


 


COLLATERAL AGENT’S OFFICES OR ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE
DELIVERY, AND UPON SUCH OTHER TERMS AS THE COLLATERAL AGENT MAY DEEM
COMMERCIALLY REASONABLE; (III) OCCUPY ANY PREMISES OWNED OR, TO THE EXTENT
LAWFUL AND PERMITTED, LEASED BY ANY OF THE GRANTORS WHERE THE COLLATERAL OR ANY
PART THEREOF IS ASSEMBLED OR LOCATED FOR A REASONABLE PERIOD IN ORDER TO
EFFECTUATE ITS RIGHTS AND REMEDIES HEREUNDER OR UNDER LAW, WITHOUT OBLIGATION TO
SUCH GRANTOR IN RESPECT OF SUCH OCCUPATION; AND (IV) EXERCISE ANY AND ALL RIGHTS
AND REMEDIES OF ANY OF THE GRANTORS UNDER OR IN CONNECTION WITH THE COLLATERAL,
OR OTHERWISE IN RESPECT OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, (A)
ANY AND ALL RIGHTS OF SUCH GRANTOR TO DEMAND OR OTHERWISE REQUIRE PAYMENT OF ANY
AMOUNT UNDER, OR PERFORMANCE OF ANY PROVISION OF, THE RECEIVABLES, THE RELATED
CONTRACTS AND THE OTHER COLLATERAL, (B) WITHDRAW, OR CAUSE OR DIRECT THE
WITHDRAWAL, OF ALL FUNDS WITH RESPECT TO THE ACCOUNT COLLATERAL AND (C) EXERCISE
ALL OTHER RIGHTS AND REMEDIES WITH RESPECT TO THE RECEIVABLES, THE RELATED
CONTRACTS AND THE OTHER COLLATERAL, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTION 9-607 OF THE UCC. EACH GRANTOR AGREES THAT, TO THE EXTENT
NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN DAYS’ NOTICE TO SUCH
GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION. THE
COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN. THE COLLATERAL AGENT MAY ADJOURN
ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND
PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE
TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(B)           ANY CASH HELD BY OR ON BEHALF OF THE COLLATERAL AGENT AND ALL CASH
PROCEEDS RECEIVED BY OR ON BEHALF OF THE COLLATERAL AGENT IN RESPECT OF ANY SALE
OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL
SHALL BE HELD BY THE COLLATERAL AGENT AS COLLATERAL FOR, OR AT ANY TIME
THEREAFTER APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE COLLATERAL AGENT
PURSUANT TO SECTION 22) IN WHOLE OR IN PART BY THE COLLATERAL AGENT FOR THE
RATABLE BENEFIT OF THE SECURED PARTIES AGAINST, ALL OR ANY PART OF THE SECURED
OBLIGATIONS, AS SET FORTH IN SECTION 12.03 OF THE INDENTURE.


 


(C)           [INTENTIONALLY OMMITTED].


 


(D)           THE COLLATERAL AGENT MAY, WITHOUT NOTICE TO ANY GRANTOR EXCEPT AS
REQUIRED BY LAW AND AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET OFF AND
OTHERWISE APPLY ALL OR ANY PART OF THE SECURED OBLIGATIONS AGAINST ANY FUNDS
HELD WITH RESPECT TO THE ACCOUNT COLLATERAL OR IN ANY OTHER DEPOSIT ACCOUNT.


 


(E)           THE COLLATERAL AGENT MAY SEND TO EACH BANK PARTY TO ANY DEPOSIT
ACCOUNT CONTROL AGREEMENT A “NOTICE OF EXCLUSIVE CONTROL” (OR SIMILAR TERM) AS
DEFINED IN AND UNDER SUCH AGREEMENT.


 


(F)            IN THE EVENT OF ANY SALE OR OTHER DISPOSITION OF ANY OF THE
INTELLECTUAL PROPERTY COLLATERAL OF ANY GRANTOR, THE GOODWILL SYMBOLIZED BY ANY
TRADEMARKS SUBJECT TO SUCH SALE OR OTHER DISPOSITION SHALL BE INCLUDED THEREIN,
AND SUCH GRANTOR SHALL SUPPLY TO THE COLLATERAL AGENT OR ITS DESIGNEE SUCH
GRANTOR’S KNOW-HOW AND EXPERTISE, AND DOCUMENTS AND THINGS RELATING TO ANY
INTELLECTUAL PROPERTY COLLATERAL SUBJECT TO SUCH SALE OR OTHER DISPOSITION, AND
SUCH GRANTOR’S CUSTOMER LISTS AND OTHER RECORDS AND DOCUMENTS RELATING TO SUCH
INTELLECTUAL PROPERTY COLLATERAL AND TO THE MANUFACTURE, DISTRIBUTION,
ADVERTISING AND SALE OF PRODUCTS AND SERVICES OF SUCH GRANTOR.


 


(G)           IF THE COLLATERAL AGENT SHALL DETERMINE TO EXERCISE ITS RIGHT TO
SELL ALL OR ANY OF THE SECURITY COLLATERAL OF ANY GRANTOR PURSUANT TO THIS
SECTION 21, EACH GRANTOR AGREES THAT, UPON REQUEST OF THE COLLATERAL AGENT, SUCH
GRANTOR WILL, AT ITS OWN REASONABLE EXPENSE, DO OR CAUSE TO BE DONE ALL SUCH
OTHER COMMERCIALLY REASONABLE ACTS AND THINGS AS MAY BE REASONABLY NECESSARY TO
MAKE SUCH SALE OF SUCH SECURITY COLLATERAL OR ANY PART THEREOF VALID AND BINDING
AND IN COMPLIANCE WITH APPLICABLE LAW.

 

14

--------------------------------------------------------------------------------


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
EXERCISE OF REMEDIES BY THE COLLATERAL AGENT UNDER THIS AGREEMENT UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SHALL BE SUBJECT TO
SECTION 6.02 OF THE INDENTURE.


 

SECTION 22. Indemnity and Expenses. (a)  Each Grantor agrees to indemnify,
defend and save and hold harmless each Secured Party and each Representative
Party (as defined below) of any of the foregoing Persons (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel (which shall be limited to one (1) counsel to the
Collateral Agent and the Holders of Notes (exclusive of one local counsel to the
Collateral Agent and the Holders of Notes in each appropriate jurisdiction),
unless (x) the interests of the Collateral Agent and the Holders of Notes are
sufficiently divergent, in which case one (1) additional counsel may be
appointed and (y) if the interests of any Holder of Note or group of Holders of
Notes (other than all of the Holders of Notes) are distinctly or
disproportionately affected, one (1) additional counsel for such Lender or group
of Holders of Notes))) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or such Indemnitee’s Representative Parties or (y)
result from a claim brought by any Grantor against an Indemnitee for breach of
such Indemnitee’s obligations under this Agreement, if such Grantor has obtained
a final judgment in its favor on such claim as determined by a court of
competent jurisdiction. For purposes of this Section 22(a), “Representative
Parties” means, as to any Person, (i) such Person’s officers, directors and
employees and (ii) such Person’s Affiliates, agents, advisers and other
representatives, in each case to the extent acting at the direction of such
Person.

 


(B)           EACH GRANTOR WILL WITHIN 30 DAYS OF WRITTEN DEMAND PAY TO THE
COLLATERAL AGENT THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND REASONABLE OUT-OF-POCKET EXPENSES OF
ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT THE COLLATERAL AGENT MAY INCUR
IN CONNECTION WITH (I) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE
SALE OF, COLLECTION FROM OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL OF
SUCH GRANTOR, (II) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE
COLLATERAL AGENT OR THE OTHER SECURED PARTIES HEREUNDER OR (III) THE FAILURE BY
SUCH GRANTOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS HEREOF.


 

SECTION 23. Amendments; Waivers; Additional Grantors; Etc. (a)  Subject to the
Intercreditor Agreement, no amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Collateral Agent and the Grantors, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No failure on the part of the Collateral Agent or any other Secured Party
to exercise, and no delay in exercising any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

 


(B)           UPON THE EXECUTION AND DELIVERY BY ANY PERSON OF A SECURITY
AGREEMENT SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT E HERETO (EACH A
“SECURITY AGREEMENT SUPPLEMENT”), SUCH PERSON SHALL BE REFERRED TO AS AN
“ADDITIONAL GRANTOR” AND SHALL BE AND BECOME A GRANTOR HEREUNDER, AND EACH
REFERENCE IN THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS TO “GRANTOR” SHALL ALSO
MEAN AND BE A REFERENCE TO SUCH ADDITIONAL GRANTOR, EACH REFERENCE IN THIS
AGREEMENT AND THE OTHER NOTE DOCUMENTS TO THE “COLLATERAL” SHALL ALSO MEAN AND
BE A REFERENCE TO THE COLLATERAL GRANTED BY SUCH ADDITIONAL GRANTOR AND EACH
REFERENCE IN THIS AGREEMENT TO A SCHEDULE SHALL ALSO MEAN AND BE A REFERENCE TO
THE SCHEDULES ATTACHED TO SUCH SECURITY AGREEMENT SUPPLEMENT.

 

15

--------------------------------------------------------------------------------


 

SECTION 24. Notices, Etc. All notices and other communications provided for
hereunder shall be either (a) in writing (including telegraphic, telecopier or
telex communication) and mailed, telegraphed, telecopied, telexed or otherwise
delivered or (b) by electronic mail (if electronic mail addresses are designated
as provided below) confirmed immediately in writing, in the case of the Company
or the Collateral Agent (as provided for the Trustee thereunder), addressed to
it at its address specified in the Indenture and, in the case of each Grantor
other than the Company, addressed to it at its address set forth opposite such
Grantor’s name on the signature pages hereto or on the signature page to the
Security Agreement Supplement pursuant to which it became a party hereto; or, as
to any party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (a) actual
receipt by the relevant party hereto and (b) (i) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (ii) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (iii) if delivered by facsimile, when sent and receipt has been
confirmed; and (iv) if delivered by electronic mail, when delivered. Delivery by
telecopier or “pdf” of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.

 

SECTION 25. Continuing Security Interest; Transfers under the Indenture. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full in cash of
the Secured Obligations (other than with respect to contingent obligations not
yet accrued and payable under the Note Documents), (b) be binding upon each
Grantor, its permitted successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective permitted successors, transferees and
assigns. Without limiting the generality of the foregoing subsection (c), any
Holder may transfer the Note or Notes held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Holder herein or otherwise, in each case as provided in
Section 2.06 of the Indenture.

 

SECTION 26. Release; Termination. (a)  Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Note Documents (other than sales of Inventory in the ordinary
course of business), the Collateral Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that (i)
such Grantor shall have delivered to the Collateral Agent a written request for
release describing the item of Collateral and the terms of the sale, lease,
transfer or other disposition in reasonable detail, together with a form of
release for execution by the Collateral Agent and a certificate of such Grantor
to the effect that the transaction is in compliance with the Note Documents and
as to such other matters as the Collateral Agent may reasonably request, and
(ii) the proceeds of any such sale, lease, transfer or other disposition
required to be applied, or any payment to be made in connection therewith, in
accordance with Section 4.10 of the Indenture shall, to the extent so required,
be paid or made to, or in accordance with the instructions of, the Collateral
Agent when and as required under Section 4.10 of the Indenture.

 


(B)           UPON THE PAYMENT IN FULL IN CASH OF THE SECURED OBLIGATIONS (OTHER
THAN (WITH RESPECT CONTINGENT INDEMNIFICATION OBLIGATIONS NOT YET ACCRUED AND
PAYABLE UNDER THE NOTE DOCUMENTS), THE PLEDGE AND SECURITY INTEREST GRANTED
HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE
APPLICABLE GRANTOR. UPON ANY SUCH TERMINATION, THE COLLATERAL AGENT WILL, AT THE
APPLICABLE GRANTOR’S EXPENSE, EXECUTE AND DELIVER TO SUCH GRANTOR SUCH DOCUMENTS
AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.

 

16

--------------------------------------------------------------------------------


 

SECTION 27. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 28. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted on the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement dated as of May 31, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc., as collateral agent under the First Lien Credit Agreement and Wells Fargo,
as Collateral Agent under the Indenture and certain other persons party or that
may become party thereto from time to time. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

SECTION 29. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

UHS HOLDCO, INC.

 

 

 

 

 

By:

 

/s/ Rex T. Clevenger

 

 

 

Name: Rex T. Clevenger

 

 

 

Title: CFO & Executive Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UHS MERGER SUB, INC.

 

 

 

By:

 

/s/ Bret Bowerman

 

 

 

Name: Bret Bowerman

 

 

 

Title: Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIVERSAL HOSPITAL SERVICES, INC., after
giving effect to the Acquisition

 

 

 

By:

 

/s/ Rex T. Clevenger

 

 

 

Name: Rex T. Clevenger

 

 

 

Title: CFO & Executive Vice President

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent



 

By:

 

/s/ Lynn M. Steiner

 

 

 

Name: Lynn M. Steiner

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------
